Case 19-54623-pmb     Doc 25   Filed 04/01/19 Entered 04/01/19 15:38:57       Desc Main
                               Document     Page 1 of 7




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                  )       CHAPTER 11
                                        )
Sally Williamson & Associates, Inc.,    )       CASE NO. 19-54623-pmb
                                        )
      Debtor.                           )


             NOTICE OF FILING SMALL BUSINESS DOCUMENTS

      COMES NOW, Sally Williamson & Associates, Inc. (“Debtor”), debtor and debtor

in possession in the above-captioned case, by and through undersigned counsel, and hereby

files the following: (a) Statement of Operations attached hereto and incorporated by

reference as Exhibit “A”; (b) Debtor’s Declaration Concerning Balance Sheet as Exhibit

“B”; and (c) Debtor’s Declaration Concerning Cash Flow Statement as Exhibit “C”.

      Respectfully submitted this 1st day of April, 2019.

                                               /s/
                                        Will B. Geer.
                                        Georgia Bar No. 940493
                                        Attorney for Debtor
                                        Wiggam & Geer, LLC
                                        50 Hurt Plaza, SE, Suite 1245
                                        Atlanta, GA 30328
                                        Phone: 404-233-9800
                                        Fax: 404-287-2767
                                        wgeer@wiggamgeer.com
Case 19-54623-pmb       Doc 25    Filed 04/01/19 Entered 04/01/19 15:38:57           Desc Main
                                  Document     Page 2 of 7




                                         Exhibit “A”

        The Debtor is a Georgia-based company that provides consulting services to businesses of
various sizes that focuses on coaching executives to provide better communication strategies that
will influence the entire organization.
Case 19-54623-pmb   Doc 25   Filed 04/01/19 Entered 04/01/19 15:38:57   Desc Main
                             Document     Page 3 of 7




                              Exhibit “B” Follows
Case 19-54623-pmb   Doc 25   Filed 04/01/19 Entered 04/01/19 15:38:57   Desc Main
                             Document     Page 4 of 7
Case 19-54623-pmb   Doc 25   Filed 04/01/19 Entered 04/01/19 15:38:57   Desc Main
                             Document     Page 5 of 7




                                  Exhibit “C”
Case 19-54623-pmb   Doc 25   Filed 04/01/19 Entered 04/01/19 15:38:57   Desc Main
                             Document     Page 6 of 7
Case 19-54623-pmb     Doc 25    Filed 04/01/19 Entered 04/01/19 15:38:57     Desc Main
                                Document     Page 7 of 7




                             CERTIFICATE OF SERVICE
       This is to certify that I have caused the foregoing to be filed with the Court’s

CM/ECF, which will provide electronic notice to the following recipients:

                                Office of the U.S. Trustee
                                75 Ted Turner Drive, SW
                                        Room 362
                                 Atlanta, Georgia 30303

This 1st day of April, 2019.
                                                Wiggam & Geer, LLC
                                         By:          /s/
                                                Will B. Geer
                                                Georgia Bar Number: 940493
                                                Attorney for Debtor

50 Hurt Plaza, SE, Suite 1245
Atlanta, GA 30303
wgeer@wiggamgeer.com
